Order
PER CURIAM.
Jimmy Leon Williams appeals from the motion court’s order overruling, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief, alleging ineffective assistance of counsel. After a jury trial in the Circuit Court of Platte County, the appellant was convicted of the class A felony of murder in the first degree, in violation of § 565.020, and aimed criminal action (ACA), in violation of § 571.015, and sentenced to consecutive prison terms in the Missouri Department of Corrections of life in prison without parole for murder and life in prison for ACA.
The appellant raises one point on appeal. He claims that the motion court erred in denying his Rule 29.15 motion, after an evidentiary hearing, because the court’s findings and conclusions, in denying his motion, that he did not receive ineffective assistance of counsel for trial counsel’s refusal to allow him to testify at trial, are clearly erroneous.
We affirm, pursuant to Rule 84.16(b).